ORDER
PER CURIAM:
May & May Trucking, L.L.C. insured a dump truck with Progressive Northwestern Insurance Company. The truck was stolen, and recovered several months later. May contended that Progressive unreasonably delayed its investigation and unreasonably refused to pay for the loss of the truck prior to its recovery. May sued Progressive in the Circuit Court of Cole County for breach of contract and vexatious refusal to pay. Following the first phase of a bifurcated trial limited to May’s breach of contract claim, the jury returned a verdict for Progressive. May appeals, contending that the circuit court erroneously excluded evidence of Department of Insurance regulations imposing time standards for an insurer’s investigation and resolution of claims. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).